Citation Nr: 0406868	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  98-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to March 3, 1988 for 
the grant of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Neil A. Conners, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In an April 1999 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
an October 2001 decision, the Court vacated the Board's 
decision and remanded this case back to the Board.  
Subsequently, in a May 2002 decision, the Board again denied 
the veteran's claim.  The veteran then again appealed the 
Board's decision, and, in an August 2003 order, the Court 
granted a joint motion of the veteran and the Secretary of 
Veterans Affairs (Secretary) to vacate and remand the May 
2002 Board decision.  Accordingly, this case is again before 
the Board.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and VA will notify 
you if further action is required on your part.


REMAND

The Board has carefully reviewed the aforementioned August 
2003 joint motion to determine what additional development is 
needed prior to a final determination of the veteran's claim.  
In the joint motion, the veteran and the Secretary pointed 
out that the Board's discussion of VA's "duty to notify" 
under 38 U.S.C.A. § 5103 (West 2002), as contained in the May 
2002 decision, was insufficient and that the veteran had, in 
fact, never been advised as to which portion of the relevant 
evidence of record he must provide and which VA would 
provide.  See Quartuccio v. Principi, 16 Vet. App. 369, 372.  
As the veteran and the Secretary have indicated that this 
deficiency must be corrected prior to further Board action, 
it is the determination of the Board that a further remand is 
needed.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  Then, after ensuring that all 
necessary development has been 
accomplished, the RO should readjudicate 
the veteran's claim of entitlement to an 
effective date prior to March 3, 1988 for 
the grant of entitlement to service 
connection for a psychiatric disorder.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case, with inclusion of 38 C.F.R. 
§§ 3.102 and 3.159 (2003).  The veteran 
should be allowed a reasonable period of 
time in which to respond before this case 
is returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




